UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51563 TEXADA VENTURES INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 98-0374224 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11616 East Montgomery Drive, No. 54 Spokane Valley, Washington (Address of Principal Executive Offices) (Zip Code) (509) 301-6635 (Registrant’s Telephone Number, including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the Registrant isoa large accelerated filer, oan accelerated file,oa non-accelerated filer, orxa smaller reporting company (as defined in Rule 12b-2 of the Exchange Act) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)oYesxNo Number of shares of issuer’s common stock outstanding as of October 15, 2010:25,363,985 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 2 Item 1:Financial Statements 2 Balance Sheets, August 31, 2010 (unaudited) and November 30, 2009 3 Statements of Operations for the nine and three months ended August 31, 2010 and 2009 and from the date of inception on October 17, 2001 through August 31, 2010 (unaudited) 4 Statements of Cash Flows for the nine months ended August 31, 2010 and 2009 and from the date of inception on October 17, 2001 through August 31, 2010 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3:Qualitative and Quantitative Disclosures About Market Risk 19 Item 4T:Controls and Procedures 20 PART II – OTHER INFORMATION 21 Item 1:Legal Proceedings 21 Item 1A:Risk Factors 21 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3:Defaults Upon Senior Securities 21 Item 4:[Removed and Reserved] 21 Item 5:Other Information 21 Item 6:Exhibits 21 Signatures 22 1 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q, and, therefore, do not include all information and notes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended August 31, 2010 are not necessarily indicative of the results that can be expected for the year ending November 30, 2010. As used in this Quarterly Report, the terms "we", "us", "our", “the Company” and “Texada” mean Texada Ventures Inc., unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. 2 Texada Ventures Inc. (An Exploration Stage Company) Balance Sheets (Expressed in US dollars) August 31, November 30, (Unaudited) ASSETS Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable (Note 5(c)) $ $ Accrued liabilities (Note 4) Due to related parties (Notes 5(a) and (b)) Promissory notes payable (Note 6) Total Current Liabilities Convertible debentures, less unamortized discount of $2,192 and $5,497, respectively (Note 7) Total Liabilities Nature of Operations and Continuance of Business (Note 1) Commitments and Subsequent Events (Notes 10 and 11) Stockholders’ Deficit Preferred shares, 100,000,000 shares authorized, $0.001 par value; None issued and outstanding – – Common shares, 200,000,000 shares authorized, $0.001 par value; 24,293,334 shares issued and outstanding (Note 8) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ (The accompanying notes are an integral part of these financial statements) 3 Texada Ventures Inc. (An Exploration Stage Company) Statements of Operations (Expressed in US dollars) (Unaudited) Accumulated from For the For the For the For the October 17, 2001 (Date of Inception) Nine months Ended Nine months Ended Three months Ended Three months Ended to August 31, August 31, August 31, August 31, August 31, Revenue $
